17‐2261 
Shepherd v. Comm’r Annucci 

 


                       United States Court of Appeals
                           for the Second Circuit
                                             

                                AUGUST TERM 2018  
                                         
                                  No. 17‐2261 
                                         

                                 EON SHEPHERD,  
                                Plaintiff‐Appellant, 

                                             

                                           v. 

                                             

     COMMISSIONER ANNUCCI, SUPERINTENDENT ROCK, SUPERINTENDENT SHEAHAN, 
     SUPERINTENDENT LA VALLEY, SUPERINTENDENT PEREZ, SUPERINTENDENT SMITH, 
    DSS MALLY, DSP ANDREWS, DSP LIRA, DSP JONES, CAPTAIN CALEVERIE, CHERYL 
     MORRIS, DR. KOENIGSMANN, DR. LEE, DR. TRABOUT, DR. HAIMES, NA BAINSTER, 
    NA JANSEN, NP SALOTI, DSP JONES, CORRECTIONAL OFFICER MANDIGO, RN TUNG 
     NGYER, DEACON BASHAW, CORRECTIONAL OFFICER HUSCH, SERGEANT TUCKER, 
         SERGEANT WILKIE, CORRECTIONAL OFFICER EKWEREKWU, DIRECTOR OF 
      CLASSIFICATION AND MOVEMENT FOR THE NEW YORK STATE DEPARTMENT OF 
    CORRECTIONS AND COMMUNITY SUPERVISION, DEPARTMENT OF CORRECTIONS AND 
                            COMMUNITY SUPERVISION, 

                               Defendants‐Appellees, 

                              JANE/JOHN DOES, ET AL.,  

                                       Defendants. 

                                                       
                  On Appeal from the United States District Court 

                        for the Western District of New York 
                                                     

                            SUBMITTED:  DECEMBER 3, 2018 
                              DECIDED:  APRIL 15, 2019 

                                              

       Before:       CABRANES, DRONEY, SULLIVAN, Circuit Judges. 

       Appeal from a judgment of the United States District Court for the Western 
District of New York (Larimer, J.), dismissing Plaintiff‐Appellant’s complaint with 
prejudice  as  a  sanction  for  misrepresenting  his  litigation  history.    Plaintiff‐
Appellant  argues  that  the  district  court  abused  its  discretion  by  dismissing  his 
complaint as a sanction, and that the district court erred by considering materials 
outside the complaint when evaluating whether he qualified for the “imminent‐
danger” exception to the Prison Litigation Reform Act’s “three‐strikes” rule. We 
hold that a district court may conduct a limited evidentiary inquiry into a litigant’s 
assertion  of  imminent  danger.    Because  we  find  no  abuse  of  discretion  in  the 
district court’s dismissal of this case as a sanction, we affirm.        

                                          Michael Starr and Sheila (Qian) Shen, 
                                          Holland & Knight LLP, New York, NY for 
                                          Plaintiff‐Appellant. 

                                          Andrea Oser, Deputy Solicitor General, and 
                                          Kate H. Nepveu, Assistant Solicitor 
                                          General, for Barbara Underwood, Attorney 
                                          General, State of New York, for Defendants‐
                                          Appellees. 

RICHARD J. SULLIVAN, Circuit Judge: 

       Plaintiff‐Appellant Eon Shepherd appeals from the judgment of the United 

States  District  Court  for  the  Western  District  of  New  York  (Larimer,  J.),  which 


                                             2 
 
dismissed his pro se complaint with prejudice as a sanction for misrepresenting his 

litigation  history.    The  district  court  also  determined  that  Shepherd  was  barred 

from proceeding in forma pauperis because he had accumulated three strikes under 

28 U.S.C. § 1915(g), and was not in “imminent danger of serious physical injury,” 

id.    On  appeal,  Shepherd  argues  that  the  district  court  abused  its  discretion  by 

dismissing his complaint as a sanction.  Shepherd also argues that the district court 

erred by considering materials outside the complaint when evaluating whether he 

qualified for the imminent‐danger exception to the three‐strikes bar.  We conclude 

that district courts may conduct limited inquiries into whether a litigant’s fear of 

imminent danger under Section 1915(g) is plausible.  Moreover, because we find 

no abuse of discretion in the district court’s dismissal of this case as a sanction, we 

AFFIRM.       

                                     I.  BACKGROUND 

       Plaintiff‐Appellant Eon Shepherd is an inmate at Five Points Correctional 

Facility (“Five Points”) in Romulus, New York.  On June 1, 2015, Shepherd filed 

suit in the Southern District of New York against the New York Department of 

Corrections and Community Supervision, 28 named defendants, and various John 

and Jane Does (collectively, “Defendants”), setting forth 33 causes of actions under 

various federal statutes.  Shepherd also filed a request to proceed in forma pauperis 
                                              3 
 
(IFP) – a status which allows a prisoner‐litigant to file a lawsuit without pre‐paying 

the full filing fees.  See 28 U.S.C. § 1915(a)(1).  However, under what is known as 

the  “three‐strikes”  provision,  an  incarcerated  prisoner  is  prohibited  from 

proceeding IFP if he has commenced three prior lawsuits that have been dismissed 

outright.    See  id.  § 1915(g).    In  his  complaint,  Shepherd  stated  that  he  had  filed 

seven1 lawsuits previously, but asserted that none qualified as strikes.  

       As to his conditions of confinement, Shepherd alleged the staff at Five Points 

failed to accommodate his disability – severe back pain and spasms that prevented 

him from walking long distances – by refusing to house him close to the clinic, the 

package room and the visiting area, although he conceded that the staff did place 

him  close  to  the  law  library,  religious  services,  and  the  gym.    Shepherd  also 

claimed that the medical staff refused to provide him treatment for his back pain 

and  other  maladies.    Finally,  Shepherd  asserted  that  he  was  placed  on  medical 

“keeplock” (i.e., bed rest) against his wishes, and that this caused him further pain 

and muscle atrophy.   

       The Southern District of New York (Preska, J.) initially granted Shepherd’s 

application to proceed IFP.  However, one month later, Judge Preska sua sponte 


                                                            
1  While Shepherd’s original complaint listed eight “previous” lawsuits, it indicated that one of 

the listed lawsuits was still pending. 
                                                4 
 
issued an order to show cause why Shepherd’s IFP status should not be revoked, 

citing three prior IFP cases that Shepherd had brought, all of which qualified as 

“strikes” and would ordinarily bar Shepherd from proceeding IFP.  See 28 U.S.C. 

§ 1915(g).  Shepherd responded, arguing that his IFP status should not be revoked 

because  he  was  in  “imminent  danger  of  serious  physical  injury,”  which  is  an 

exception to the three‐strikes rule.  See id.  The case was subsequently transferred 

to the Western District of New York (Arcara, J.),2 which found that Shepherd could 

proceed  IFP,  as  the  complaint  and  his  response  to  the  order  to  show  cause 

provisionally demonstrated that he was in imminent danger of serious physical 

injury.   

       After being served, Defendants moved to dismiss the complaint pursuant to 

the “inherent authority of the Court,” arguing that Shepherd materially misled the 

court by deliberately omitting from the complaint his prior “strikes.”  Defendants 

noted that Shepherd had previously filed ten federal lawsuits – not seven, as he 

indicated in his complaint – and that the only cases he omitted were all cases that 

would  qualify  as  “strikes.”    Defendants  also  moved  to  revoke  Shepherd’s  IFP 

status, arguing that he was not in “imminent danger of serious physical injury.” 



                                                            
2  The case was ultimately transferred to Judge Larimer in the Western District of New York.  


                                               5 
 
In  support  of  their  motion,  Defendants  attached  sworn  declarations  from 

Shepherd’s  doctors,  Dr.  Michelle  Belgard  and  Dr.  Marshall  Trabout,  and 

Shepherd’s medical records.  The district court directed Shepherd to respond to 

Defendants’ motion.  Shepherd responded, attaching two sworn affirmations and 

one sworn declaration, as well as a variety of exhibits.   

       On July 6, 2017, the district court dismissed Shepherd’s complaint.  First, the 

court  reasoned  that  Shepherd  had  deliberately  misled  the  court  by  failing  to 

disclose his three prior “strikes,” especially in light of Shepherd’s familiarity with 

the court system and long litigation history.  Second, as to his IFP status, the court 

held  that  Shepherd’s  fear  of  “imminent  danger  of  serious  physical  injury”  was 

“without  foundation,”  and  that  there  was  “no  indication”  that  he  was  in  such 

danger.    Dist.  Ct.  Doc.  No.  40  at  6.    Although  the  order  did  not  expressly  state 

whether dismissal was with prejudice, the court entered judgment for Defendants.   

       Shepherd timely filed a notice of appeal.   

                                    II.  LEGAL STANDARD 

       We review a district court’s denial of IFP status pursuant to 28 U.S.C. § 1915 

de  novo.    See  Polanco  v.  Hopkins,  510  F.3d  152,  155  (2d  Cir.  2007).    We  review  a 

sanction of dismissal with prejudice for abuse of discretion.  Koehl v. Bernstein, 740 

F.3d 860, 862 (2d Cir. 2014).   
                                               6 
 
                                    III.  DISCUSSION 

       Shepherd principally advances two arguments.  First, as to the revocation 

of  his  IFP  status,  Shepherd  argues  that  the  district  court  erred  by  considering 

materials  beyond  the  complaint  in  determining  whether  he  qualified  for  the 

imminent‐danger exception to the three‐strikes rule.  Second, Shepherd avers that 

the  district  court  failed  to  give  him  adequate  notice  that  it  was  contemplating 

dismissing  his  complaint  with  prejudice  and  that  the  district  court  failed  to 

consider lesser sanctions than dismissal.  Although we need not strictly reach the 

IFP  issue  if  the  sanction  of  dismissal  was  proper  –  as  the  imminent‐danger 

exception  under  Section  1915(g)  bears  only  on  whether  Shepherd  would  be 

required to pre‐pay the filing fee – we nonetheless provide clarity to the district 

courts  as  to  the  appropriateness  of  holding  an  evidentiary  hearing  when  a 

provisional determination of imminent danger is challenged.          

                           A.  Imminent‐Danger Exception 

       Adopted in 1996, the Prison Litigation Reform Act (PLRA) made a series of 

amendments to 28 U.S.C. § 1915, which is the statute that governs IFP status for 

incarcerated individuals.  See Leonard v. Lacy, 88 F.3d 181, 182–83 (2d Cir. 1996).  

Under the PLRA, prisoner‐litigants granted IFP status “must pay the full amount 

of the filing fee to the extent they can afford to, as measured by the funds in their 
                                             7 
 
prison accounts.”  Harris v. City of New York, 607 F.3d 18, 21 (2d Cir. 2010). “The 

fees are paid through periodic debits from the plaintiff’s prison account, which are 

forwarded  to  the  court  by  the  custodial  agency.”  Id.  Even  if  a  prisoner  has  no 

money available, he can still proceed IFP.  See 28 U.S.C. § 1915(b)(4).    

             However, the PLRA restricts the availability of IFP status for frequent filers 

through the “three‐strikes” rule.3  28 U.S.C. § 1915(g).  This rule prohibits prisoner‐

litigants from bringing further actions or appeals IFP if they have brought at least 

three prior actions that were dismissed because they were “frivolous, malicious, 

or fail[ed] to state a claim upon which relief [could] be granted.”  Id.; see also Harris, 

607 F.3d at 20.4   

             But  the  three‐strikes  rule  itself  contains  an  exception:  prisoners  are 

permitted to file a lawsuit IFP – even if they have accumulated three strikes – if 


                                                            
3
   The three‐strikes rule provides: 

                          In no event shall a prisoner bring a civil action or appeal a judgment 
                          in a civil action or proceeding under this section if the prisoner has, 
                          on 3 or more prior occasions, while incarcerated or detained in any 
                          facility, brought an action or appeal in a court of the United States 
                          that was dismissed on the grounds that it is frivolous, malicious, or 
                          fails to state a claim upon which relief may be granted, unless the 
                          prisoner is under imminent danger of serious physical injury.  

28 U.S.C. § 1915(g).   

4  Of course, a prisoner‐litigant barred from filing IFP by the three‐strikes rule is not prevented 
from filing a lawsuit – he must simply pre‐pay the filing fee.  
                                                               8 
 
they are “under imminent danger of serious physical injury.”  Id.  This “imminent‐

danger” exception is a “safety valve” that exists to “prevent impending harms.”  

Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002).   

       Shepherd  argues  that  the  district  court  erred  by  considering  materials 

outside  the  complaint  when  evaluating  whether  Shepherd  qualified  for  the 

imminent‐danger exception to the three‐strikes rule.   

                   1.  Consideration of Facts Outside the Complaint 

       We  have  not  yet  stated  whether  a  district  court  may  consider  materials 

outside  the  complaint  (such  as  sworn  submissions)  or  hold  a  hearing  when  a 

defendant challenges a prisoner’s claim of imminent danger.  In Chavis v. Chappius, 

we noted that courts “should not make an overly detailed inquiry into whether [a 

prisoner’s] allegations [of imminent danger of serious physical injury] qualify for 

the  exception,”  because  the  three‐strikes  rule  “concerns  only  a  threshold 

procedural  question.”  618  F.3d  162,  169  (2d  Cir.  2010)  (internal  quotations 

omitted).  Nonetheless, in Chavis, we affirmed that denying leave to proceed IFP 

is warranted “if the complainant’s ‘claims of imminent danger are conclusory or 

ridiculous.’”    Id.  at  170  (quoting  Ciarpaglini  v.  Saini,  352  F.3d  328,  331  (7th  Cir. 

2003)).  



                                                9 
 
       All  of  our  sister  circuits  to  have  confronted  this  question  have  held  that 

district  courts  –  upon  challenge  by  a  defendant  –  may  conduct  a  narrow 

evidentiary inquiry into the prisoner‐litigant’s fear of imminent danger.  See Smith 

v. Wang, 452 F. App’x 292, 293 (4th Cir. 2011); Taylor v. Watkins, 623 F.3d 483, 485–

86 (7th Cir. 2010); Fuller v. Myers, 123 F. App’x 365, 368 (10th Cir. 2005); Gibbs v. 

Roman, 116 F.3d 83, 86–87 (3d Cir. 1997), overruled on other grounds by Abdul‐Akbar 

v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001) (en banc).  Additionally, district courts 

throughout  this  circuit  have  uniformly  held  that  courts  may  consider  materials 

outside  of  the  complaint  in  conducting  this  limited  inquiry.    See,  e.g.,  Abreu  v. 

Brown, 317 F. Supp. 3d 702, 706–07 (W.D.N.Y. 2018); Tafari v. Baker, No. 6:16‐cv‐

06472, 2017 WL 1406274, at *2 (W.D.N.Y. Apr. 20, 2017); Abreu v. Lira, No. 9:12‐cv‐

1385,  2014  WL  4966911,  at  *7  (N.D.N.Y.  Sept.  30,  2014)  (adopting  report  and 

recommendation).   

       We  agree  that  courts  may  reexamine  a  provisional  determination  that  a 

complainant is in “imminent danger of serious physical injury” when, after being 

served with the complaint, a defendant challenges that determination.  Congress 

adopted the PLRA with the “principal purpose” of “deterring frivolous prisoner 

lawsuits and appeals.”  Nicholas v. Tucker, 114 F.3d 17, 19 (2d Cir. 1997).  Allowing 



                                             10 
 
courts to conduct a limited probe into the plausibility of a prisoner‐litigant’s claim 

of imminent danger accords with the PLRA’s aims.  Moreover, courts have long 

permitted evidentiary submissions at the pleading stage in a variety of different 

circumstances.  For instance, in resolving a motion to dismiss for want of subject 

matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), “a district court 

. . . may refer to evidence outside the pleadings.”  Makarova v. United States, 201 

F.3d 110, 113 (2d Cir. 2000).  So too for a motion to dismiss for lack of personal 

jurisdiction  pursuant  to  Rule  12(b)(2),  where  district  courts  have  “considerable 

procedural leeway,” which includes “permit[ting] discovery in aid of the motion” 

or conducting “an evidentiary hearing on the merits of the motion.”  Dorchester 

Fin.  Sec.,  Inc.  v.  Banco  BRJ,  S.A.,  722  F.3d  81,  84  (2d  Cir.  2013)  (quoting  Marine 

Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981)).  This is also true for 

a  motion  to  dismiss  under  Rule  12(b)(2)’s  neighbor,  Rule  12(b)(3),  in  which  we 

allow parties to submit affidavits to demonstrate lack of venue.  See, e.g., Phillips v. 

Audio Active Ltd., 494 F.3d 378, 384 (2d Cir. 2007).       

       Affording district courts the latitude to conduct a limited inquiry is crucial 

when  a  defendant  challenges  a  provisional  determination  that  a  prisoner  is  in 

imminent  danger  of  serious  physical  injury.    Holding  otherwise  would  allow 



                                               11 
 
prisoner‐litigants  to  continue  proceeding  IFP  where  an  assertion  of  imminent 

danger  is  made  –  even  if  defendants  had  “incontrovertible  proof  that  rebutted 

those allegations.”  Taylor, 623 F.3d at 485.  Such a rigid application would erode 

the efficacy of the PLRA’s three‐strikes rule, by allowing “easy evasion” of the rule 

if  the  litigant  uttered  the right  words.   Id.    It would also  contradict  this  Court’s 

acknowledgment that district courts need not accept “conclusory” or “ridiculous” 

assertions of imminent danger.  Chavis, 618 F.3d at 170.  And it would stand in 

marked contrast to our approach with other gate‐shuttering mechanisms, such as 

motions  to  dismiss  for  lack  of  subject‐matter  jurisdiction,  personal  jurisdiction, 

and venue.   

       The Ninth Circuit’s decision in Andrews v. Cervantes, 493 F.3d 1047 (9th Cir. 

2007), is not to the contrary.  Like Chavis, Andrews reaffirmed that, while courts are 

permitted  to  probe  the  plausibility  of  an  allegation  of  imminent  danger,  they 

should not “make an overly detailed inquiry into whether the allegations qualify 

for the exception.”  493 F.3d at 1055.  Nothing in Andrews purports to say, however, 

that  defendants  cannot  mount  a  limited  factual  challenge  to  a  district  court’s 

provisional determination that a prisoner satisfies the imminent‐danger exception, 




                                              12 
 
or  that  district  courts’  hands  are  tied  in  resolving  this  conflict.    Andrews  only 

cautions – and we agree – that any such inquiry should be narrow. 

       Of  course,  a  narrow  evidentiary  challenge  to  a  provisional  determination 

that  a  prisoner  is  in  imminent  danger  of  serious  physical  injury  should  not 

metastasize into “a full‐scale merits review.”  Taylor, 623 F.3d at 486.  Because any 

such inquiry concerns only a “threshold procedural question,” Chavis, 618 F.3d at 

169, resolving a challenge to the imminent‐danger exception “does no more than 

permit the complainant to proceed with his or her cause of action [with or] without 

pre–payment of the filing fee in full,” Gibbs, 116 F.3d at 87 n.7. 

                       2.  Application to Shepherd’s Case 

       The  district  court  did  not  err  in  its  conclusion  that  Shepherd’s  claim  of 

imminent danger was “without foundation.”  Dist. Ct. Doc. No. 40 at 6.  Shepherd 

asserted below that he was in imminent danger of serious physical injury because 

(1) he “suffered numerous falls when made to walk long distances,” (2) doctors at 

the prison “refuse[d] to issue pain medication that [would] offer [him] relief,” and 

(3) his muscles atrophied as a result of being “confined to his cell 24 hours a day.”  

Dist Ct. Doc. No. 7.   




                                             13 
 
      Dr.  Belgard  explained  in  a  sworn  declaration  that,  while  Shepherd  does 

have chronic back pain, he has both wheelchair access and ambulatory aids – such 

as a cane – to “ensure he does not fall when walking.”  Dist. Ct. Doc. No. 27‐1 ¶ 12.  

Dr. Trabout similarly noted that Shepherd has access to a variety of walking aids.  

According to Dr. Trabout, Shepherd simply “did not want to use his ambulatory 

aids or wheelchair,” as he alleged that they “caused him discomfort.”  Dist. Ct. 

Doc. No. 27‐2 ¶ 10. 

      As  to  Shepherd’s  allegation  that  doctors  refused  to  prescribe  him  pain 

medication,  Dr.  Belgard  stated  that  she  did,  in  fact,  prescribe  Shepherd  pain 

medication, “although he . . . frequently refused to take [it].”  Dist. Ct. Doc. No. 27‐

1 ¶ 13.  Indeed, Shepherd was prescribed Motrin, which he refused to take on the 

basis that it caused stomach irritation.  Then, when Dr. Belgard prescribed Prilosec 

(which would address any stomach irritation), Shepherd still refused to take his 

medication.    Shepherd  even  rebuffed  Dr.  Belgard’s  third  attempt  to  prescribe  a 

medication,  Mobic,  which  would  have  “significantly  reduced  if  not  eliminated 

entirely” his stomach irritation.  Id. ¶¶ 16, 17.   

      Finally, Shepherd’s contention that his muscles atrophied as a result of 24‐

hour confinement was shown to be “ridiculous.”  Chavis, 618 F.3d at 170.  As Dr. 



                                           14 
 
Trabout explained, Shepherd was kept in “medical keeplock” – medically ordered 

bed‐rest – at his own request.  Specifically, Shepherd said that his knee and back 

pain “made it difficult to walk to the messhall for food.”  Dist. Ct. Doc. No. 27‐2 

¶ 9.  He then complained that his cell was too far from the law library.  But as Dr. 

Trabout  noted,  Shepherd  did  not  suffer  and  was  not  at  “imminent”  risk  of 

suffering from muscular atrophy for at least two reasons.  First, he had access to 

medical services at any time, and would have been treated promptly for any signs 

of muscular degeneration.  Second, Shepherd had an hour of recreation time each 

day, during which he could perform any number of exercises – including walking 

– to prevent or counter muscular atrophy.   

      In response to the declarations of his doctors and the medical records cited 

therein,  Shepherd  offers  a  hodgepodge  of  contradictory  excuses  that  further 

undermine  his  contention  that  he  was  in  imminent  danger  of  serious  physical 

injury.  For example, he contends that he wouldn’t use his wheelchair because it 

exacerbated  his  lower  back  pain,  and  that  using  a  cane  didn’t  stop  him  from 

falling.  Shepherd also insists he never requested medical keeplock – which might 

help  avoid  this  pain –  while at  the  same  time acknowledging  that  he  requested  a 

placement  where  he  would  not  have  to  “walk  long  distances.”    Additionally, 



                                           15 
 
Shepherd essentially concedes that he refused to take the medications prescribed 

to  him,  but  only  states  that  these  medicines  were,  based  on  past  experience, 

“ineffective.”  Shepherd also states that he was in such extreme pain – he couldn’t 

“move out of bed at times” – that he was unable to exercise or otherwise stave off 

atrophy.    

      The  evidentiary  submissions  showed  Shepherd’s  explanation  for  why  he 

was in imminent danger to be both circular and completely conclusory – indeed, 

as the district court concluded, “without foundation.”  The district court did not 

therefore err in revoking his IFP status. 

                       B.  Notice of Possible Sanctions 

      Shepherd also argues that the district court erred procedurally by not giving 

him  adequate  notice  that  his  complaint  could  be  dismissed  –  and  judgment 

entered for Defendants – as a sanction for furnishing false statements to the court 

by deliberately omitting “strike” cases from his complaint.  

      “A  court  has  the  inherent  power  to  supervise  and  control  its  own 

proceedings and to sanction counsel or a litigant for bad‐faith conduct.”  Sussman 

v. Bank of Israel, 56 F.3d 450, 459 (2d Cir. 1995).  “At a minimum,” sanctions should 




                                          16 
 
not be imposed without adequate notice and an opportunity to be heard.  Schlaifer 

Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir. 1999).  

       Shepherd unquestionably received adequate notice, and had an opportunity 

to be heard, before the district court dismissed his action.  Defendants asked the 

district  court  to  dismiss  Shepherd’s  complaint  as  a  sanction  for  misleading  the 

court  as  to  his  litigation  history.    The  district  court  –  in  ordering  Shepherd  to 

respond – stated bluntly that “the claims plaintiff asserts in his complaint may be 

dismissed without a trial if he does not respond to this motion.”  Dist. Ct. Doc. No. 

30.    Indeed,  Shepherd’s  response  demonstrates  that  he  was  well  aware  of  the 

possible repercussions.  Not only did his response attempt to articulate why the 

omission of the three prior strikes was not misleading, but it also endeavored to 

explain  why  the  court  should  not  dismiss  his  complaint.    Especially  given 

Shepherd’s  long  familiarity with  the  court  system,  it  is  clear that Shepherd  had 

adequate notice of the possibility of dismissal with prejudice. 

                         C.  Consideration of Lesser Sanctions 

       Finally,  Shepherd  contends  that  the  district  court  improperly  failed  to 

consider a lesser sanction than dismissal.  We have repeatedly stated that dismissal 

is a harsh sanction that requires a district court to at least consider lesser remedial 



                                              17 
 
measures before imposing that sanction.  See, e.g., Selletti v. Carey, 173 F.3d 104, 111 

(2d Cir. 1999) (explaining that before a district court dismisses an action for failure 

to comply with a court order it must consider, among other things, “a sanction less 

drastic  than  dismissal”);  Dodson  v.  Runyon,  86  F.3d  37,  39  (2d  Cir.  1996)  (“The 

remedy  [of  dismissal]  is  pungent,  rarely  used,  and  conclusive.    A  district  judge 

should  employ  it  only  when  he  is  sure  of  the  impotence  of  lesser  sanctions.” 

(internal  quotation  marks  omitted)).    Failure  to  consider  a  lesser  sanction  than 

dismissal is generally an abuse of discretion.  See In re Harris, 464 F.3d 263, 272 (2d 

Cir. 2006) (“Dismissing the [case] without determining whether a lesser sanction 

would have been appropriate . . . was an abuse of discretion.”). 

       However,  where,  as  here,  a  litigant  acted  in  bad  faith,  has  significant 

experience with the workings of the court, and has an extensive history with the 

IFP statute, we have affirmed dismissal as a sanction even when the district court 

did not explicitly consider a lesser sanction.  See Vann v. Commʹr of N.Y. City Depʹt 

of  Correction,  496  F.  App’x  113,  116  (2d  Cir.  2012)  (affirming  dismissal  with 

prejudice  where  prisoner‐litigant  with  “litigation  experience  and  extensive 

familiarity of the [IFP] process” made false statements and concealed income on 

IFP application); see also S. New England Tel. Co. v. Glob NAPs Inc., 624 F.3d 123, 148 



                                            18 
 
(2d  Cir.  2010)  (stating  that  “district  courts  are  not  required  to  exhaust  possible 

lesser  sanctions  before  imposing  dismissal  or  default  if  such  a  sanction  is 

appropriate on the overall record”).  In the present circumstances, we are satisfied 

that the district court’s sanction of dismissal was not an abuse of discretion. 

                                     IV.  CONCLUSION 

       For the foregoing reasons, the judgment of the district court is AFFIRMED.  




                                             19